Citation Nr: 0705386	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip shrapnel injury.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In March 2006, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

Evidence pertinent to the veteran's claims has been received 
since the RO last issued a supplemental statement of the case 
in September 2005.  In a written statement, dated in March 
2006, the veteran waived consideration of this additional 
evidence by the RO.  Therefore, the Board will proceed with 
adjudication of the veteran's claims and will consider this 
additional evidence.  38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran incurred a shrapnel injury of his right hip 
during active service.  

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence of an in-service 
stressor.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
right hip shrapnel injury have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2. The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
January 2001 and March 2006.  The January 2001 letter 
informed the veteran of the type of evidence to submit to 
substantiate his claim in that the letter requested that the 
veteran submit the dates and places of any treatment at a 
military facility or Department of Veterans Affairs since his 
discharge from active service and any reports from private 
physicians.  He was also told to submit detailed information 
as to specific stressors giving rise to his claimed PTSD.  
This letter informed the veteran of his and VA's respective 
duties in obtaining evidence, and asked him to submit 
information so that VA could request records of private 
treatment and to submit copies of such treatment if he had 
such in his possession.  The March 2006 letter provided the 
veteran with notice as to assignment of effective dates and 
disability ratings.  The content of the January 2001 and 
March 2006 letters, and the timing of the January 2001 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No prejudice can result to the veteran 
due to the timing of notice regarding assignment of effective 
dates and disability ratings because, as the Board is denying 
his claims, any questions as to these downstream elements are 
rendered moot.  By letter in June 2005, the veteran was again 
asked to submit evidence of his alleged stressors, including 
evidence of his alleged right hip shrapnel injury.  

Service medical records and personnel records are associated 
with the claims file, as are records and reports from VA 
health treatment providers.  The veteran has not requested 
that VA assist him in obtaining any private medical records.  
Appropriate VA examinations were afforded the veteran in 
November 2000.

In his June 2001 notice of disagreement, the veteran argued 
that VA should obtain ship logs of the U.S.S. Reeves to 
substantiate his claims.  In a January 2004 letter, the RO 
informed the veteran that deck logs were maintained by the 
Naval Historical Society and copies of such required payment 
of a fee, which could not be paid by VA.  This letter 
provided the veteran with contact information so that he 
could obtain copies of the deck logs.  He has not submitted 
any evidence from U.S.S. Reeves deck logs.  

In a June 2005 letter, the RO asked the veteran to provide 
more specific information as to the dates of the veteran's 
claimed stressors.  He did not respond.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Residuals of right hip shrapnel injury

The veteran contends that he currently suffers from back pain 
as the result of a shrapnel injury sustained in September 
1971.  Specifically, he asserts that he was loading shells 
into a three inch gun aboard ship, the U.S.S. Reeves, when a 
misfire resulted in shrapnel injury to his right hip.  
Hearing transcript at 5.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records document that the veteran was treated 
in September 1971 for a contused wound and laceration on the 
posterior lower left leg.  The wound was cleansed and dressed 
with antiseptic ointment and non stick pads and he was given 
a tetanus shot and aspirin.  No mention was made as to the 
source of his left lower leg injury.  Service medical records 
are absent for any injury to the veteran's right hip.  A 
December 1974 discharge report of medical examination, found 
the veteran to be normal except for a three inch scar of his 
mid abdomen.  

Post service, the first mention of a metal object in the 
veteran's hip is a February 1996 VA physical therapy note 
relating a history provided by the veteran that he had 
shrapnel in his right buttock from an injury during service.  
A September 1997 VA orthopedics consult report noted that 
March 1996 x-rays showed a three-eighths inch piece of 
shrapnel in the upper part of the right gluteal area 
overlying the ilium.  The reporting physician commented that 
he did not believe this object was causing the veteran's 
complaints of sciatica.  An August 2000 VA clinic note 
reports that x-rays showed a "clip" in the right lower 
pelvis.  Another August 2000 VA clinic note states that March 
1996 pelvic x-rays revealed a piece of shrapnel in the upper 
part of the veteran's right buttock, overlying the ilium.  No 
other post service medical evidence of record provides any 
additional information regarding this metal object.  

Also of record is a March 2006 letter from the veteran's 
brother, who served with the veteran aboard the U.S.S Reeves.  
He reports that the veteran received an injury to one of his 
legs from a piece of shrapnel from a three inch gun, and 
medical personnel put a bandaid or piece of gauze on the 
wound and sent the veteran back to duty.  In this same 
letter, the author indicates that he and the veteran 
typically worked in different areas of the ship and had 
different general quarters stations.  The author does not 
state that he witnessed this event and he does not state that 
his brother received an injury to his gluteal or hip area.  

The preponderance of the evidence shows that the veteran did 
not sustain a shrapnel injury to his right hip during 
service.  Service medical records from September 1971 report 
treatment for a contused wound and laceration of the 
veteran's left lower leg, not his right hip.  Competent 
evidence provided by the veteran's brother is limited to that 
which he has actually observed.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  As there is no evidence that the 
veteran's brother observed this injury, his statement is not 
competent evidence of the occurrence of the injury.  Even 
leaving aside the competency of the statement, the statement 
could only be probative of that already of record; that the 
veteran suffered a minor injury to his leg during service, 
not his hip.  

Furthermore, the veteran's own statements provide evidence 
that he did not suffer a shrapnel injury of his right hip 
during service.  In a March 2003 statement describing the 
alleged shrapnel injury, the veteran stated that he did not 
remember receiving an injury to his right hip during service.  
Rather, he bases his alleged in-service hip injury on x-rays 
taken for complaints of low back pain many years after 
service.  During the March 2006 hearing the veteran testified 
that 1980 x-rays showed shrapnel in his right hip and a 
doctor asked him why he had not mentioned being shot.  
Hearing transcript at 6.  He further testified "[a]nd I 
didn't know.  And I later see him and he showed me the 
pictures.  And I says, well, the only think I ever recall 
about that injury from the military, and didn't think much of 
it."  From this testimony, the Board finds it clear that the 
veteran was unaware of any injury to his hip during service 
and only many years later arrived at the conclusion that he 
had suffered a right hip shrapnel injury in order to explain 
the presence of this metal object found on x-rays.  While the 
Board does not doubt that there is a metal fragment lodged 
near the veteran's left hip, the nature and origin of that 
fragment has been arrived at only by pure speculation.  

Although the veteran stated in the March 2003 statement that 
he was unaware of an injury to his hip during service, he 
testified at the March 2006 hearing that he remembers being 
injured and bleeding in the hip area.  This characterization 
is contradicted both by his March 2003 statement, and by the 
September 1971 service medical records reporting an injury to 
the veteran's lower left leg, not his right hip.  
Furthermore, the earlier statement, made in March 2003, that 
the veteran did not realize that his hip had been injured and 
his surprise at the discovery of the metal fragment after 
service, casts the credibility of his testimony about this 
event in an unfavorable light.  The Board affords 
considerably greater probative value to the contemporaneous 
service medical record than the veteran's recalled account, 
thirty-five years later.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  For these 
reasons, the Board finds that the veteran did not sustain an 
injury to his right hip during service.  

Because the preponderance of the evidence shows that the 
veteran did not sustain a shrapnel injury to his right hip 
during service, his claim for service connection for 
residuals of a shrapnel injury of the right hip must be 
denied.  


PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.  

Assuming, without deciding, that the veteran has a current 
diagnosis of PTSD, service connection for PTSD must be denied 
because there is no credible evidence of the occurrence of an 
in-service stressor.

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "....Where...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau at 395.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  

In-service stressors claimed by the veteran include observing 
Russian aircraft flying overhead and Russian ships at sea, 
recovering the bodies of pilots at sea, hearing of a friend 
killed on another ship, and watching a plane crash.  In a 
November 2000 VA examination, the veteran reported that he 
had killed enemy troops and was subject to mortars and 
snipers while in combat.  This examination report records the 
veteran's assertion that during a mission, in which he 
commanded a small craft to rescue a pilot, he ran the craft 
up on shore, found the dead pilot and returned his body to 
the ship.  The veteran stated that during his mission he 
killed a Vietnamese civilian, thinking that she was carrying 
an explosive.  He reported that he was subject to criticism 
for going ashore but he believes that the event was covered 
up.  He also asserted that, while on another mission to 
rescue a downed pilot, he was surrounded by Russian spy 
ships.  He reported that on another occasion, a group of 
sailors mutinied and took control of the ship for several 
hours, but were eventually talked down, with no legal charges 
filed.  He also reported that he and another sailor were 
injured while loading a three inch shipboard gun, when the 
shell casing exploded.  This report characterizes the alleged 
in-service injury as the veteran being "badly injured" and 
that the veteran was "eventually returned to duty."  
Finally, he claimed to have endured typhoons during his 
service at sea.  

In support of his claim, the veteran has submitted a March 
2003 letter from his brother, who served with the veteran 
aboard the U.S.S. Reeves.  This letter reports that the 
veteran piloted rescue boats amongst fishing boats and enemy 
trawlers and that the author knew the veteran to have 
sustained a couple of minor injuries at sea.  The author also 
stated that the veteran received an injury to one of his legs 
from shrapnel, was treated with a bandaid or gauze, and 
returned to duty.  He does not state that he observed this 
injury.  In this same letter, the author indicates that his 
brother worked in different areas of the ship and had 
different general quarters stations.  

In this case, evidence is insufficient to establish that the 
veteran engaged in combat with the enemy.  Service personnel 
records indicate that the veteran served as a Boatswain's 
Mate aboard the U.S.S. Reeves and the U.S.S. Joseph Strauss.  
The Board takes notice that during the veteran's service 
aboard the U.S.S. Reeves, the ship did steam in the Gulf of 
Tonkin, in the coastal waters of the Republic of Vietnam.  
His descriptions of killing enemy soldiers, killing the 
Vietnamese civilian, and being subject to mortar and sniper 
fire are unsupported by any other evidence and are 
inconsistent with typical duties of a Boatswains Mate aboard 
a seagoing vessel.  Nor does his service record show that he 
was awarded any of the medals or awards conclusively 
establishing engagement in combat with the enemy.  
Furthermore, while his brother has provided corroboration 
that Russian instrumentalities were in the area of the U.S.S. 
Reeves, such presence does not constitute engaging the enemy 
in combat.  Because the Board finds that the veteran did not 
engage in combat with the enemy, evidence other than his own 
statements is required to establish the occurrence of an in-
service stressor.  

Service medical and personnel records do not support the 
occurrence of any of the alleged in-service stressors.  There 
is no evidence that he was counseled about taking a small 
craft to shore, killed a Vietnamese civilian, killed enemy 
soldiers, experienced typhoons, recovered dead bodies, or 
reacted to the death of another sailor.  Although the veteran 
was asked to provide detailed information regarding his 
claimed stressors, he has failed to provide information with 
any degree of specificity as to date of occurrence of any of 
the claimed stressors, other than the alleged shrapnel 
injury.  Therefore, verification of these stressors is not 
possible.  

The only stressor identified with any degree of specificity 
is the alleged shrapnel injury.  However, this injurious 
event is not verified.  Service medical records are absent 
for any mention of injury caused by shrapnel.  The only 
laceration injury supported by service medical records was of 
the veteran's lower left leg, not his right hip.  In 
September 1971, this injury was treated with an antibiotic 
cream, non stick pads, a tetanus shot, and aspirin.  The 
service medical record report is absent for any description 
of the cause of this injury.  The veteran's March 2003 
description of the injury contradicts the characterization 
found in the November 2000 report.  In a March 2003 
statement, the veteran characterized the injury as "I didn't 
think I was injured bad" and described his treatment as "I 
was cleaned up with alcohol and given some kind of shot."  
This is not the same injury as the one described in the 
November 2000 report as the veteran being "badly injured."  
His brother's statements regarding this injury are not 
competent evidence because his brother does not indicate that 
he observed the injury.  Competent evidence provided by the 
veteran's brother is limited to that which he has actually 
observed.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Indeed, the veteran's brother's letter indicates 
that he almost certainly did not observe this event.  In his 
letter, the veteran's brother indicated that he and the 
veteran typically worked in different areas of the ship and 
had different general quarters stations.  This is evidence 
that he would not have observed the alleged injurious event.  

Finally, the November 2000 VA examination report cannot 
establish the occurrence of the claimed stressors.  After-
the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of any of the veteran's claimed 
in-service stressors.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  This is particularly true in this case, where the 
examiner indicated that he had not reviewed the claims file.  

The Board finds that the veteran did not engage in combat 
with the enemy and that none of his alleged in-service 
stressors have been verified.  Therefore, an essential 
element of a service connection claim for PTSD has not been 
satisfied, the established occurrence of an in-service 
stressor.  For these reasons, his claim for service 
connection for PTSD must be denied.


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for residuals of a right 
hip shrapnel injury is denied.  

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


